                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MICHAEL E. WITHEY, et al.,                        CASE NO. C18-1635-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    FEDERAL BUREAU OF INVESTIGATION
      (FBI),
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s unopposed motion to stay the case
18
     (Dkt. No. 16). Finding good cause, the motion is GRANTED. The case is STAYED until
19
     appropriations have been restored to Defendant. All deadlines shall be EXTENDED
20
     commensurate with the duration of the lapse of appropriations.
21
            DATED this 15th day of January 2019.
22
                                                          William M. McCool
23
                                                          Clerk of Court
24
                                                          s/Tomas Hernandez
25                                                        Deputy Clerk

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
